DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 06/30/2022.
Claims 1, 12 and 17 have been amended, claim 14 has been canceled, and new claim 21 has been added.  Currently, claims 1-13 and 15-21 are pending.

Remarks

Applicant’s arguments, see Remarks, pages 8-10, filed 06/30/2022, with respect to independent claim 1 and similarly applied to independent claims 12 and 17 have been fully considered and are persuasive.  In addition to further search and consideration, the prior art rejection of claims 1-13 and 15-21 has been withdrawn. 

Claims 1-13 and 15-21 are allowed.







Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for mirroring a file system journal, which comprises generating/receiving transactional file system updates corresponding to a write operation to be performed at a first node of the system, transferring the transactional file system updates from an initiator node of the system to a first journal at the first node and a second journal at the second node of the system, and committing the transactional file system updates to the first journal and the second journal.
 
The closest prior art of record, MacHardy, Jr. et al. (U.S. Patent No. 6,578,160) teaches a method/system for mirroring transaction logs between the dual File servers, which comprises generating log entries representing requested data transactions by a Log generator on one of the dual File Servers, communicating/storing the generated log entries into a Log Store (i.e., first journal) at one of the dual File Server, and communicating/storing the generated log entries in a Mirror Store (i.e., second journal) at the other of the dual File Servers (see Abstract, Fig. 4, [column 30, lines 25-65], and [column 32, lines 23-65]).
 
However, MacHardy, Jr. et al. fails to anticipate or render obvious the recited feature of a journal transfer component that conducts a first transfer of the transactional file system updates from an initiator node of the data storage system to a first journal at the first participant node AND conducts, in parallel with the first transfer, a second transfer of the transitional file system updates from the initiator node to a second journal at a second participant node of the data storage system without the first participant node transferring any of the transitional file system updates to the second participant node, wherein the initiator node, the first participant node, and the second participant node are logically distinct computing devices, as in independent claim 1.  

Also, MacHardy, Jr. et al. fails to anticipate or render obvious the recited features of  performing, by the system, a first transfer of the transactional file system updates from an initiator node of the system to a first journal at the first node; AND performing, by the system in parallel with the first transfer, a second transfer of the transitional file system updates from the initiator node to a second journal at a second node of the system without the first node transferring any of the transitional file system updates to the second node, wherein the initiator node, the first node, and the second node are logically distinct computing devices, as in independent claim 12.

Finally, MacHardy, Jr. et al. fails to anticipate or render obvious the recited features of a conducting a first transfer of the file system updates and the transaction information from an initiator node of the data storage system to a first journal at the primary participant node; AND conducting, in parallel with the first transfer, a second transfer of the file system updates and the transaction information from the initiator node to a second journal at a secondary participant node of the data storage system without transferring any of the file system updates or the transaction information from the primary participant node to the secondary participant node, wherein the initiator node, the primary participant node, and the secondary participant node are logically distinct computing devices, as in independent claim 17.
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-11, 13, 15, 16 and 18-21 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164